Title: To George Washington from Major General John Sullivan, 15 August 1779
From: Sullivan, John
To: Washington, George


        
          Dr Genl
          Teaoga [Tioga, N.Y.] August—15th 1779.
        
        I have the honor to inform your Excellency that I arrived at this place with the army on the 11th inst. without any loss and without

having received the least opposition from the enemy—all the accounts recd from your Excy as well as from every other quarter seemed to agree that the enemy were collecting their whole force at Chemung in order to give us battle. I thought if these accounts were true, it would not be prudent to detach a large part of my force to meet Genl Clinton and expose the residue to the collective force of the enemy. I therefore detached Capn Cummins of Col. Shrieves’ regt with eight active men to reconnoitre Chemung. He arrived before the Town on the morning of the 12th and took post on a mountain wch overlooked the Town, where he remained till 12 o’clock. He returned into camp late in the afternoon of the same day, and reported that he saw both white people and Indians busily employed, but he could not ascertain whether they were preparing for action or for evacuating the place. Immediately upon his return an attack was agreed on and the troops moved at nine o’clock the same evening. Gen: Hand with the light corps moved in front to attack on the North of the Town—Gen. Poor was to attack, on the east-side—Two regiments were detached across the Cayuga to prevent the enemy escaping across the river—I moved on in the main road towards the lower end of the Town for the purpose of supporting the attacking parties, and to prevent escapes in that quarter, having with me the Jersey troops, some volunteers, and some of the artillery corps with a cohorn carried by hand on a machine invented by Col. Proctor. The attack was to begin on all sides at day break. Though the morning was exceedingly foggy, our troops all arrived at their respective posts soon after day break, and moved on so as nearly to meet at the same time in the Town; but we found the Town had been evacuated the evening before. General Hand with the light troops moved up on the east side of the Cayuga branch about a mile beyond the Town, where he found the place of the enemy’s encampment, the night of the 13th. He followed them up the road about half a mile, when a party of about thirty rose and fired upon his advanced party; The general with his troops immediately moved up to charge them, upon which they fled with precipitation. They were persued a little further up, but there appearing no prospect of overtaking them, the troops returned and destroyed the Town together with all their fields of corn and whatever else was found to destroy. A small party fired upon our people when destroying their corn, but was soon forced to fly. We had in the course of the day seven men killed and thirteen wounded, among which was Capn Carbury of Col. Hubley’s Rgt and Lt Huston of the same regiment. Capn Carbury is dangerously wounded, I hope not mortally—Mr Huston’s arm was broken by a ball; all the others are wounded very slightly except Mr Franklin (one of our guides) who is badly wounded tho’ said not

to be dangerous. Most of the injury was sustained by Genl Hands advanced guard and from one fire only, as our troops did not give them opportunity to make a second. The whole loss was from Gen: Hand except one killed and four wounded of Gen: Poors, and two wounded of the Jersey brigade. I cannot say what loss the enemy sustained, but it must have been inconsiderable, as their flight was too sudden to admit of their receiving much injury. Some of their hats were found, and one had a ball through the crown but no dead body was found, which induces me to believe, that none of them were killed outright. I am much surprised that they did not make a greater opposition in defence of their Town; it was most beautifully situated, contained a chappel with between thirty and fourty other houses, many of them very large, and some tolerably well finished. There were fields of corn, the most extensive that ever I saw, with great quantities of pota⟨toes,⟩ pumpkins, squashes, and in short every other thing which any farms could produce—the whole of which was destroyed root and branch. Our troops having completed the business returned the same evening to camp, having performed a march of at least fourty miles in less than twenty four hours, besides going thro⟨ugh⟩ the fatigue of destroying those extensive fields the whole of which they performed with the great⟨est⟩ chearfulness. The whole of their conduct was exceedingly pleasing, and if any fault was discovered, it was their too great eagerness to rush upon the enemy at first sight. I am happy in assuring your Excellency that I am well convinced, no force that this country can produce, can stand before troops so determined as this army. I forgot to mention to your Excellency in my last letter, that the enemy had erected a new Town near Scheshequenung containing twenty two houses, which they abandoned on the approach of our army. Col. Proctor who had charge of the fleet sent on shore & burnt it. I am now sending off a strong body to meet gen: Clinton, & when he joins will proceed without loss of time to execute the residue of my orders. I am &c.
        
          Jno. Sullivan
        
      